Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
2.	Claims 1-17 are pending in this application.

Claim Objections
3.	Claim 4 is objected to because of the following informalities: it lacks the word which (openings through which the beam paths pass).  Appropriate correction is required.

Drawings
4.	The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.

6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
7.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	The specification is objected to under 35 U.S.C. 112(a)/pre-AIA  35 U.S.C. 112 as failing to provide an enabling disclosure. The present disclosure “relates to the production of commercial electrical power or process heat using fusion reactions” ([0003]) and describes “a fusion power plant…used to generate electricity” ([0007]). 
10.	The disclosure is not enabling for the present invention because there is no information in the file that would lead a skilled artisan to conclude the present invention is capable of electrical energy generation. 
11.	There is not currently, and was not at the time of filing, an operable nuclear fusion plant capable of energy generation.123 There is no experimentation in the present disclosure to indicate the claimed “fusion power plant” is capable of energy generation. In fact, there is no indication that any testing or other experimentation had been conducted at the time of filing. Consequently, the present disclosure does not provide enablement for the claimed invention. 

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention is “a fusion power plant.” As discussed above, there are no known operative fusion power plants. All man-made fusion systems consume more power than they generate. There is no written description of the present invention that demonstrates possession of “a fusion power plant” because the disclosure does not establish that the present invention has been constructed and tested to demonstrate its ability to generate electricity.  
s 1-17 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The present disclosure would not enable a skilled artisan to construct a “fusion power plant” and use it to generate electricity. 
17.	Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The nature of the invention is a power plant that generates electrical energy from a nuclear fusion reaction and the state of the prior art demonstrates that there are currently no known fusion power plants.  
The level of predictability in the art is low because despite approximately seven decades of research and development, a working fusion power plant has yet to be demonstrated. 
The amount of direction provided by the inventor does not enable the claimed invention because there is no disclosure of a working embodiment of the present invention including testing data that demonstrates electrical energy generation. 
The absence of working examples indicates one of ordinary skill in the art would not have been enabled to make the claimed invention. The disclosure describes neither a working nor prophetic example of the invention. 

18.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

19.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
20.	Claim 1 recites “the beam paths preventing the neutrons from the fusion chamber from reaching the laser system at a level that would preclude human access to the laser system.” This limitation is indefinite because it is purely functional and does not clearly indicate any structure that would be necessary to achieve the claimed function. Moreover, the recitation “at a level that would preclude human access” is subjective and therefore also indefinite. 
21.	Claim 2 recites “the first pinhole and the second pinhole being arranged non-linearly.” This limitation is indefinite because two points define a line, so two objects inherently must be arranged linearly. Because the claim fails to define a reference line, a skilled artisan would be unable to determine how to arrange the two pinholes as claimed.  Claim 16 is indefinite for the same reason. 
22.	Claim 5 recites “whereby the fusion chamber may be removed from the vacuum chamber and replaced without changing the beam paths.” It is unclear how the mere presence of a vacuum chamber would accomplish the claimed function. The claim does not recite any particular structural arrangement of the vacuum chamber, the fusion chamber, and the beam paths that would contribute to achieving the claimed function. Moreover, the recitation “may be” does not actually seem to require that the recited function is a required feature of the system. 
23.	Claims 6 and 7 are rejected as indefinite because the recitations “may pass” and “can be” indicates an optional limitation and the scope of the claims is unclear.  
approximately" in claim 11 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
25.	The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
26.	Further regarding claim 12, the recitation “more lasers than are necessary to initiate the fusion reaction” is indefinite because the specification does not disclose a minimum number of lasers required for fusion reaction initiation. 
27.	Regarding claim 13, the recitation “includes a support member to it in a desired position” does not clearly indicate the structure and function of the support member. Moreover, the recitation “may be” indicates an optional limitation, making the scope of the claim unclear.
28.	Claim 14 recites “lasers…mounted within the fusion power plant in a manner that allows individual replacement…” This functional limitation is indefinite because it merely indicates a result achieved and does not delineate any structure that would be necessary to achieve the function.
29.	 Claim 17 is rejected as indefinite because the recitations “may be” indicates an optional limitation and the scope of the claim is unclear
30.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
31.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
32.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
33.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

34.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
35.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
36.	Claims 1-10 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose, US Patent 4, 440, 714 in view of Latkowski, J. "LIFE: Laser Inertial Fusion-based Energy" (cited on attached PTO-892 and attached). 
37.	Regarding claims 1 and 2, Rose discloses a fusion power plant (see Fig. 1 and column 3, lines 19-21), comprising: a fusion chamber for producing neutrons from a fusion reaction (column 3, lines 40-47); a laser system (6) including a plurality of lasers arranged about the fusion chamber to provide energy to the fusion chamber to initiate the fusion reaction; and a plurality of beam paths between the lasers and the fusion chamber (see 16 in Fig. 2 and column 4, lines 22-40). Rose is silent as to shielding of its laser system. Latkoski teaches a similar laser nuclear fusion reactor having a fusion chamber, a plurality of lasers and a plurality of beam paths between the lasers and the fusion chamber, the beam paths preventing the neutrons from the fusion chamber from reaching the laser system at a level that would preclude human access to the laser system see slides 2, 3, 9, and 22; the lasers and the fusion chamber are separated by a “shield wall” along the beam path, wherein each of the plurality of beam paths includes a first portion which passes through a first neutron pinhole and a second portion which passes through a second neutron pinhole, the first pinhole and the second pinhole being arranged non-linearly (slide 22). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the beam paths of Rose according to the teachings of Latkowski for the predictable purpose of protecting the lasers from radiation emitted from the fusion chamber. 

39.	Regarding claim 4, the modification of Rose as taught by Latkowski makes obvious the fusion reactor of claim 3. Rose further discloses a fusion reactor wherein the fusion chamber comprises a plurality of segments, each segment having at least two openings through the beam paths pass (see Figs. 1 and 2; the reactor has a top segment and a bottom segment mated at a flange, each having two laser openings, 17 in Fig. 2).
40.	Regarding claims 5 and 6, the modification of Rose as taught by Latkowski makes obvious the fusion reactor of claim 1. Latkowski further teaches a vacuum chamber surrounding the fusion chamber, whereby the fusion chamber may be removed from the vacuum chamber and replaced without changing the beam paths, wherein the vacuum chamber includes sealed openings by which the beam paths may pass through the vacuum chamber and enter the fusion chamber (see slides 9, 19, and 20). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the features of Latkowsi with the reactor of Rose for the predictable purpose of enabling “rapid replacement” (see slide 19). 
41.	Regarding claim 7, the modification of Rose as taught by Latkowski makes obvious the fusion reactor of claim 1. Although Latkowski does not explicitly disclose a door in its vacuum chamber, a skilled artisan would have found it obvious to provide a door which can be opened and closed to allow entry of the fusion chamber into the vacuum chamber. Such a structure would be necessary to allow 
42.	Regarding claim 8, the modification of Rose as taught by Latkowski makes obvious the fusion reactor of claim 1. Rose further discloses a coolant blanket through which coolant circulates, the coolant blanket surrounding the fusion chamber to remove heat therefrom (Fig. 1: 7, 8 9).
43.	Regarding claims 9 and 10, the modification of Rose as taught by Latkowski makes obvious the fusion reactor of claim 1. Latkowski further teaches a fusion chamber comprising a plurality of segments, each including: a first wall including a set of tubes through which coolant flows; a coolant blanket behind the first wall through which coolant also flows; a first connector for connecting a source of the coolant to that segment; and a second connector for providing a flow path out of the segment for coolant which has circulated in the segment, wherein the fusion chamber is approximately spherical in shape and each of the plurality of segments comprises a longitudinal slice through a vertical axis of the approximately spherical shape (see slides 19 and 20). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the modular chamber structure taught by Latkowski to the reactor of Rose for the predictable purpose of enabling “rapid replacement” (see slide 19).
44.	Regarding claim 12, Rose discloses a fusion power plant (see Fig. 1 and column 3, lines 19-21), comprising: a fusion chamber for producing neutrons from a fusion reaction (column 3, lines 40-47); a plurality of lasers (6) arranged about the fusion chamber to provide energy to the fusion chamber to initiate the fusion reaction; and a plurality of beam paths between the lasers and the fusion chamber (see 16 in Fig. 2 and column 4, lines 22-40). Rose is silent as to shielding of its laser system. Latkoski teaches a similar laser nuclear fusion reactor having a fusion chamber including a plurality of substantially identical modules, a vacuum chamber for containing the fusion chamber and isolating it in an atmosphere of reduced pressure, a plurality of lasers and a plurality of beam paths between the lasers and the fusion chamber, the beam paths preventing the neutrons from the fusion chamber from 
45.	Regarding claim 13, the modification of Rose as taught by Latkowski makes obvious the fusion reactor of claim 12. Latkowski further teaches a fusion chamber wherein the modules of the fusion chamber are not physically connected to each other, and each includes a support member to it in a desired position, and wherein individual modules may be replaced without replacing all of the modules (see slide 20). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Rose according to the teachings of Latkowski for the reasons stated above.
46.	Regarding claims 14 and 15, the modification of Rose as taught by Latkowski makes obvious the fusion reactor of claim 12. Latkowski further teaches a reactor wherein individual ones of the plurality of lasers are mounted within the fusion power plant in a manner that allows individual replacement thereof without need for replacing others of the lasers and wherein the individual lasers may be replaced while the fusion power plant is operating (see slides 3 and 9). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Rose according to the teachings of Latkowski for the reasons stated above. 


Conclusion

48.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
50.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
51.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
52.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Fusion_power
        2 https://www.powermag.com/fusion-energy-is-coming-and-maybe-sooner-than-you-think/
        3 https://www.world-nuclear.org/information-library/current-and-future-generation/nuclear-fusion-power.aspx